ON PETITION TO REHEAR.
The bond executed by the defendant provides that for the period covered by it, and subject to its conditions and provisions, the company “will make good and reimburse to the employer any and all pecuniary loss of money, securities, or other personal property belonging to the employer, or in its possession as a common-carrier, bailee, or warehouseman, sustained by the employer, by or through the personal dishonesty or culpable negligence of any employee, for whom the company is or shall have become surety hereunder, in connection with the duties pertaining to the position to which he has been or may be appointed by the employer, and for which the employee shall be legally liable to the employer. . . . Provided, however, the company’s liability on account of any employee shall in no case exceed the amount for which the company shall have become surety hereunder for such employee, which amount is set opposite his name in the schedule.” The bond provided that the liability of the Guaranty Company was subject to the conditions and. provisions therein contained, and that these should be conditions precedent to the right of the employer to recover. Among these conditions and provisions were those set out in the original opinion.
*688The amount set opposite the name of T. C. McCamp-bell was $10,000. This was the full amount of the bond, in so far as it affected the liability of the Guaranty Company for the good conduct of McCampbell. The chancellor rendered a decree for this sum and. for interest thereon. The matter of interest is the complaint made in the petition to rehear filed by the Guaranty Company. It is insisted that the penalty of the bond, $10,000 is the full amount of the liability of the Guaranty Company, and that such bonds do not bear interest, although it is conceded that, after judgment is rendered thereon, the judgment will bear interest.
On appeal to this court the decree of the chancellor was affirmed, as appears from the original opinion. No point was made upon this subject, either in the oral or printed argument, and it is insisted by counsel for complainant that this was not included in the assignment of errors, and therefore cannot be considered by the court. This is a mistake. The assignment of errors reads: “The court erred in aSjudging the defendant Guaranty Company liable for $10,000 and interests and costs for any amount.” The point, therefore, was made in the assignment of errors, although, as stated, it was not pressed in the argument. Under this assignment the court could have acted on the matter of interest, but did not do so because nothing further was said about it in the briefs, and the court supposed that the defendant did not wish to press the point, and therefore it was not considered. We cannot say, however, that the point was waived, inasmuch as it was made in the assignment of-*689errors in the manner just stated, and therefore it is competent for the defendant to bring it to the special.attention of the court in the form of a petition .to rehear.
We are of the opinion that the relief asked in the petition must be granted, and interest prior to the date of the judgment below must be stricken out. The nature of the judgment in this class of cases is governed by-Shannon’s Code, sec. 4704, which reads as follows:
“In actions brought on bonds or agreements for the payment of money, or with collateral conditions, and recovery had by the plaintiff, the judgment shall be entered for the stipulated penalty to be discharged by the payment of the principal, and the interest due thereon, or the damages assessed by the jury, and execution shall issue accordingly.”
The bond in question is a bond with collateral conditions, and expresses only a maximum amount of liability; the existence of liability at all depending upon the breach of duty by the employee whose conduct was insured, and the amount of the liability depending upon the extent to which that breach should go. It might be that only a few dollars would be lost by his misconduct, or the whole amount insured. The bond, therefore, was .conditional in two aspects: First, as to the liability, dependent upon the compliance of the employer, with certain conditions precedent; and, secondly, upon the exent of the breach of duty upon the part of the employee. There was no certain amount contracted for, and *690only a maximum amount dependent upon the conditions aforesaid.
The question whether such interest can be allowed on the penalty has been before this court in several prior cases, in which it has been adjudged that interest could not be allowed. These cases are: Cherry’s Executors v. Mann, Cooke, 268-273, 5 Am. Dec., 696; Overall v. Babson, 2 Yerg., 71-72; State, etc., v. Blakemore, 7 Heisk., 638; Rhea v. McCorkle, 11 Heisk., 415, 416; Fidelity & Guaranty Co. v. Rainey, 120 Tenn., 357, 377, 405, 406, 113 S. W., 397.
There is a case apparently sustaining the opposite view; that is, the case of Bank v. Guaranty Co., 110 Tenn., 10, 75 S. W., 1076, 100 Am. St. Rep., 765. But what was there said upon the subject was.merely an inadvertence occurring at the close of the opinion. The subject was not discussed in that case, nor was any error assigned upon the point. The same learned judge who delivered the opinion in that case likewise delivered the opinion last cited, in which,- after his attention was drawn to the point, the opposite and correct view was taken. Fidelity & Guaranty Co. v. Rainey, supra.
It is true, as insisted by counsel for complainant, that bonds guaranteeing the fidelity of employees or agents, executed for a consideration by companies organized for and engaged in that business, are considered and treated by the courts as insurance contracts, when under construction, with a view to ascertaining the nature and extent of the liability assumed, and such companies are not in that respect entitled to the favorable *691consideration accorded to gratuitous sureties. Cooley’s Briefs on the Law of Insurance, yol. 1, pp. 1-14, 87, 88, 286-243, 630-638, 782, 783. But nevertheless they are in form bonds with collateral conditions, limited by a sum expressed therein, called the “penalty,” and when judgments come to be rendered on them they are-governed by the section of the Code above referred-to, and the amount of the penalty cannot be exceeded. - •
The other branch of the petition, questioning the grounds on which the court held the Guaranty Company liable, must be overruled. We sufficiently stated our views upon this subject when the original opinion of the court was delivered on a former day, and nothing new is urged in the petition. A petition for rehearing should never be used merely for the purpose of rearguing the case on points already considered and determined, unléss some new and decisive authority has been discovered, which was overlooked by the court. The office of a petition to rehear is to call the attention of the court to matters overlooked, not to those things which the counsel supposes were improperly decided after full con-sideraton. “During a pretty long period of judicial life,” said Mr. Justice Story, in Jenkins v. Eldredge, 3 Story, 299, Fed. Cas., No. 7267, “it has been my misfortune on many occasions to' have differed widely from counsel on one side or the other, in important causes, as to the merits thereof. Blut this, although a matter of regret, could not, as it ought not, in any, the slightest degree, influence the duties or judgment of the court. The as-*692severations of counsel, however solemn, have nothing to do with the facts or merits of causes before the court; and if any judge could he so unstable in his views, or so feeble in his judgment, as to yield to them, he would not only surrender his independence, but betray his duty. However humble may be his own talents, he is compelled to treat every opinion of counsel, however exalted, which is not founded in the law and the facts of the case, to be voiceless and valueless. . . . They” (rehearings) “have been exceedingly rare in this court, I admit, as, in m^ judgment, they ought to be, unless some plain, obvious, and palpable error, or- omission, or mistake, in something material to the decree, is brought to the notice of the court, which had before escaped its attention. But if a rehearing were to be granted upon the mere certificate of counsel, who had argued the cause, that, in their judgment, the decree was erroneous (a certificate which, with great sincerity and readiness,, would almost always be given by the counsel), it is obvious that in the great mass of equity causes of a difficult and important nature, in this court, depending upon conflicting views of law, and also upon conflicting and often irreconcilable evidence, a rehearing would be almost a matter of course; and, considering the vast time, occupied hearing such causes, there would be little time left for the court to devote itself to any other business, and the other suitors in the court would suffer the most oppressive delays, and often the most irremediable injustice. ... If rehearings are to be had until the. *693counsel on both sides are satisfied, I fear that suits would become immortal, and the decision be postponed indefinitely.” 3 Story, 299, Fed. Cas., No. 7267.
The judgment will be modified, as to the Guaranty Company, so as to conform to the present opinion.